PRESENT: All the Justices

THOMAS LONG NORTHAM
                                               OPINION BY
v.   Record No. 121623              JUSTICE LEROY F. MILLETTE, JR.
                                           FEBRUARY 28, 2013
VIRGINIA STATE BAR


          FROM THE VIRGINIA STATE BAR DISCIPLINARY BOARD

      In this appeal of right from an order entered by the

Virginia State Bar Disciplinary Board (Board), we consider

whether an attorney violated Rule 1.10(a) of the Virginia Rules

of Professional Conduct.

                           I.    Background

      Thomas Long Northam is an attorney licensed to practice

law in Virginia.   During the relevant time period, Northam was

a partner in Poulson, Northam & Lewis, PLC (the Firm) in

Accomac, Virginia.    On April 7, 2010, Laura Ashley Adams (Ms.

Adams) visited the Firm with the intention of employing Lynwood

W. Lewis, Jr., (Lewis) as her attorney to represent her

regarding matters of custody, support, separation, and divorce

from her husband, Thomas James Adams (Mr. Adams).     The Firm's

receptionist arranged for an initial meeting between Ms. Adams

and Lewis to be held on April 13, 2010.

      On April 9, 2010, Northam, Lewis's partner, received a

phone call from Mr. Adams.      Mr. Adams indicated that he was

seeking representation for a "domestic situation," which he
described in some detail.   Northam told Mr. Adams to "tell

[him] when he got served and [they] would go from there."

     When Ms. Adams returned to the Firm on April 13, 2010, she

met with Lewis, recounted the events leading up to the

separation, and informed him of her goals in the divorce

proceedings.   Lewis took approximately one page of notes during

this initial interview before asking if Ms. Adams knew if Mr.

Adams had retained an attorney.       Ms. Adams answered that he

had, and his name was "Northam something."      Lewis stopped

taking notes and terminated the interview.

     The following day, Lewis spoke with Northam to inquire

about Northam's alleged representation of Mr. Adams and to

inform Northam that he had met with Ms. Adams.      Following this

conversation, the Firm's receptionist notified Ms. Adams that

Lewis would not be able to represent her in her dispute with

Mr. Adams.   The receptionist told Ms. Adams that Lewis could

not serve as her attorney because Lewis's partner, Northam, had

already agreed to represent Mr. Adams in the matter.      Ms. Adams

sought alternative legal representation.      Northam continued to

represent Mr. Adams.

     Ms. Adams filed a complaint with the Virginia State Bar

(Bar).   After receiving the complaint and conducting an initial

investigation, the Second District Committee of the Bar

(District Committee) charged Northam with violations of Rules


                                  2
1.7(a)(2) (Conflict of Interest), 1.10(a) (Imputed

Disqualification), and 1.16(a)(1) (Declining or Terminating

Representation) of the Rules of Professional Conduct.     At the

conclusion of a hearing before the District Committee, Northam

was held to have violated Rules 1.7(a)(2), 1.10(a), and

1.16(a)(1), and the District Committee ordered a public

admonition, with terms.

     Northam appealed the decision to the Board.   The Board

reversed and dismissed the District Committee's determination

that Northam had violated Rules 1.7(a)(2) and 1.16(a)(1), and

affirmed the determination that Northam had violated Rule

1.10(a).   The Board ordered an admonition, without terms.

     Northam made a timely appeal to this Court, assigning

three errors to the decision of the Board:

    1)     The Disciplinary Board erred when it failed
           to find that the District Committee
           misinterpreted and misapplied Rule 1.10
           because Rule 1.10 is not a strict liability
           rule of professional conduct and instead
           requires that Respondent have knowledge that
           his partner could not ethically represent
           Appellant's client before imputing the
           partner's knowledge to [the] Appellant.

    2)     The Disciplinary Board erred because there
           was no finding of fact by the District
           Committee that Appellant knew that his
           partner had a conflict of interest and was
           prohibited from representing Appellant's
           client.

    3)     The Disciplinary Board improperly upheld the
           District Committee's error as a matter of


                                3
          law in limiting Appellant's right to examine
          Ms. Adams' attorney after Ms. Adams had
          already testified as to her version of
          communications with her attorney on the same
          subject. *

                         II.   Discussion

                    A.    Standard of Review

     In reviewing the Board's decision in a disciplinary

proceeding, the factual conclusions reached by the Board will

     *
       We note that the language of the three assignments of
error recited above and presented in the appellant's opening
brief varies slightly from that appearing in the five
assignments of error presented in the notice of appeal
originally filed with the Disciplinary Board on August 31,
2012. It is well established that the Court will not consider
assignments of error as modified by an appellant's opening
brief, but only as granted by the Court. White v.
Commonwealth, 267 Va. 96, 102-03, 591 S.E.2d 662, 665-66
(2004). Even so, we have previously held that "[w]hile it is
improper for an appellant to alter the wording of a [granted]
assignment of error . . . non-substantive changes to an
assignment of error . . . do not default the issue raised."
Dowdy v. Commonwealth, 278 Va. 577, 590 n.14, 686 S.E.2d 710,
717 n.14 (2009) (citing Allstate Ins. Co. v. Gauthier, 273 Va.
416, 418, 641 S.E.2d 101 n.* (2007)). Because the changes
involved here are non-substantive (substituting "Appellant's"
for "Respondent's" and "Appellant" for "Respondent" in a few
locations), and do not permit the appellant to argue a
different issue on appeal, we may properly consider the
modified assignments of error. Id.; see also Hudson v. Pillow,
261 Va. 296, 301-02, 541 S.E.2d 556, 560 (2001) (same). In
addition, while the two assignments of error filed but not
appearing in this brief under the heading "Assignments of
Error" are waived, Dowdy, 278 Va. at 590 n.14, 686 S.E.2d at
717 n.14 (citing Rules 5:27 and 5:17(c)), we can nevertheless
"reach the underlying issues raised in omitted assignments of
error because [another] assignment of error encompasses the
same issues and because [the appellant] briefed those issues."
See id. Thus, to the extent that issues pertaining to
appellant's omitted assignments of error are encompassed by the
presented assignments of error and are sufficiently briefed, we
may properly consider them.

                                 4
be given "substantial weight and [we] view those findings as

prima facie correct."    Pilli v. Virginia State Bar, 269 Va.
391, 396, 611 S.E.2d 389, 391 (2005).    These conclusions,

"[w]hile not given the weight of a jury verdict, . . . will be

sustained unless they are not justified by the evidence or are

contrary to law."    Barrett v. Virginia State Bar, 277 Va. 412,

413, 675 S.E.2d 827, 828 (2009).     In conducting this review, we

will conduct "an independent examination of the entire record[,

viewing] all reasonable inferences that may be drawn from th[e]

evidence" in the light most favorable to the prevailing party.

Green v. Virginia State Bar, 278 Va. 162, 171, 677 S.E.2d 227,

231 (2009).

               B.   Whether Northam Had Knowledge of
                      Lewis's Disqualification

     Under Rule 1.10(a), "[w]hile lawyers are associated in a

firm, none of them shall knowingly represent a client when any

one of them practicing alone would be prohibited from doing so

by Rules 1.6, 1.7, 1.9, or 2.10(e)."    (Emphasis added.)

     Northam does not dispute that Lewis, his partner, was

prohibited from representing Mr. Adams under Rules 1.6(a) and

1.7(a)(2).    Rule 1.6(a) prohibits a lawyer from revealing

"information protected by the attorney-client privilege under

applicable law or other information gained in the professional

relationship that the client has requested be held inviolate or



                                 5
the disclosure of which would be embarrassing or would be

likely to be detrimental to the client."   Rule 1.7(a)(2)

prohibits a lawyer from representing "a client if the

representation involves a concurrent conflict of interest[,

which] exists if . . . there is significant risk that the

representation of one or more clients will be materially

limited by the lawyer's responsibilities to . . . a third

person."   Lewis's disqualification under Rules 1.6(a) and

1.7(a)(2) from representing Mr. Adams was established by clear

and convincing evidence and is not questioned by Northam on

appeal.

     Rather, Northam argues that the Board erred when it

imputed Lewis's disqualification to him under Rule 1.10(a)

without any evidence to support the conclusion Northam knew

that the Rules of Professional Conduct prohibited Lewis from

representing Mr. Adams.   Northam contends that, because no

evidence was presented to establish his knowledge of Lewis's

disqualification under either Rule 1.6(a) or 1.7(a)(2), the

Bar's determination that he violated Rule 1.10(a) could only be

based on an application of strict liability to the Rule's

requirements.

     Additionally, Northam argues, because Rule 1.10(a) is not

a strict liability rule, the Rule's requirement that the

conduct be executed "knowingly" is essential to sustaining a


                                6
violation.    This requires a finding of fact establishing

Northam's actual knowledge that Lewis was disqualified from

representing Mr. Adams, thus imputing Lewis's disqualification

to Northam.

     The Bar responds that the Board did not apply strict

liability when it determined that Northam violated Rule

1.10(a).   According to the Bar, the conflict in representing

Mr. Adams because of Lewis's receipt of confidential

information from Ms. Adams was imputed to all of Lewis's law

partners, including Northam.    The Bar relies upon Comment [2]

to Rule 1.10 that "a firm of lawyers is essentially one lawyer

for purposes of the rules governing loyalty to the client."

Thus, by imputing Lewis's knowledge that he had a conflict

under Rules 1.6(a) and 1.7(a)(2) to Northam, Northam

"knowingly" represented a client, Mr. Adams, who Lewis was

prohibited from representing.

     The Bar further contends that the Board based its

conclusion on facts that allowed the Board to infer, based on

the circumstances, that Northam knew Lewis was prohibited from

representing Mr. Adams.    The Bar argues that it did not err in

imputing Lewis's disqualification to Northam because the only

reasonable inference to draw from the Board's finding that

Lewis "met" with Ms. Adams is that the meeting was for the

purpose of representing her in legal proceedings involving her


                                 7
domestic dispute with Mr. Adams.    Thus, the Bar contends that

the factual finding that Lewis and Ms. Adams met was sufficient

to impute Lewis's knowledge of his disqualification to Northam.

     Rule 1.10(a) is not a rule of strict liability.    The use

of "knowingly" in Rule 1.10(a) is not without purpose, but is a

separate and distinct element of the Rule that must be proven

before a violation can be imposed.    Northam must have had

knowledge at the time he represented Mr. Adams that Lewis, his

partner, was prohibited from doing so.

     "Knowingly" is defined in Part 6 of the Rules of Court,

Section II, Preamble, as "actual knowledge of the fact in

question" and as encompassing knowledge that "may be inferred

from the circumstances."   Based on this definition, we agree

with the Bar that the Board may in appropriate circumstances

infer knowledge of a partner's disqualification from the

circumstances of a particular case.   We do not agree, however,

that the findings of fact made upon the Board's review of the

entire record, including the District Committee's findings of

fact, support the Bar's argument that Northam had actual

knowledge of Lewis's disqualification.

     We have previously refused to affirm findings that an

attorney violated the Rules of Professional Conduct "because

the Board's 'Findings of Fact' d[id] not prove the ethical

misconduct charged by clear and convincing evidence."    Pappas


                                8
v. Virginia State Bar, 271 Va. 580, 587, 628 S.E.2d 534, 538

(2006); see also Rice v. Virginia State Bar, 267 Va. 299, 300-

01, 592 S.E.2d 643, 644-45 (2004).

     The findings of fact included in the Board's disposition

in the present matter state:

      2. There is substantial evidence to sustain a
         violation of Rule 1.10 (Imputed
         Disqualification). The confidential
         information Ms. Adams provided to
         Respondent's partner, Lewis, was imputed to
         Respondent. Respondent learned of his
         partner's meeting with Ms. Adams wherein she
         intended to engage his partner to represent
         her in a divorce, child custody and support
         matter, and her disclosure to Lewis of
         relevant confidential information was imputed
         to him. Based on the confidential
         information Ms. Adams provided to Lewis,
         Lewis could not have represented Mr. Adams
         had Mr. Adams later sought his representation
         in the divorce. Lewis's meeting with Ms.
         Adams without first determining whether there
         was any conflict that would bar his
         representation of Ms. Adams had the effect of
         disqualifying Respondent from likewise
         representing Mr. Adams because of what Lewis
         had learned from Ms. Adams was imputed to
         Respondent. Respondent continued to
         represent Mr. Adams without requesting and
         obtaining an informed consent from Ms. Adams
         permitting his continued representation of
         her husband.

(Emphasis added.)

     The finding that "Respondent learned of his partner's

meeting with Ms. Adams" does not in itself support the

conclusion that Northam knew that Lewis was disqualified from

representing Mr. Adams in that Ms. Adams revealed information


                               9
to Lewis that falls under the protection of Rule 1.6(a), or

that Lewis's ability to represent Mr. Adams would have been

"materially limited by [Lewis's] responsibilities" to Ms. Adams

under Rule 1.7(a)(2).   The Board's findings of fact leave out

the crucial connection between Northam's knowledge of a meeting

between Lewis and Ms. Adams and the inference that Northam

"knew" of Lewis's disqualification.

     The Bar argues that a review of the record in its entirety

supports the inference that Northam knew Lewis declined to

represent Ms. Adams because he was disqualified from

representing either party.   During the hearing before the

District Committee, which the Board reviewed in its entirety,

Lewis testified that he told Northam of his meeting with Ms.

Adams and, after learning that Northam was representing Mr.

Adams, stated "I think we have a problem and I'm getting out."

Northam, however, testified before the District Committee as

follows:

     Q. Did he ever tell you that . . . he had a
     meeting with Ms. Adams?

     A. [I w]as contacted, I recalled. So, obviously,
     I knew [Lewis] had been contacted somehow by [Ms.
     Adams] because he wouldn't have asked the
     question unless there had been contact, but he
     didn't go into the details.

     Q. But he didn't tell you that he had
     [previously] had a meeting, in-office
     consultation with her?
          A. No.


                                10
                         . . . .

     Q. You heard your partner's testimony about that
     discussion he had with you following this meeting
     with Ms. Adams, and he said
     . . . something to the effect of either I've got
     a problem or we've got a problem and I've got to
     get out. Do you recall whether he said I or we?

     A. The conversation concluded with my indicating
     that I was representing Mr. Adams. If he had
     indicated that we had a problem, I would have
     asked more questions, but that was not done.
     That would have given me some indication that I
     have to follow up on something and ask something
     else, but when I indicated that I was
     representing Mr. Adams, that concluded the very
     brief encounter and he left my office.


     The District Committee could have resolved the factual

inconsistency between the testimony of Lewis and that of

Northam, or found that the context of the meetings or some

other basis resulted in the inference that Northam knew about

Lewis's disqualification, but it did not do so in its findings

of fact.   The District Committee's findings include:

      4. On April 13, 2010, Ms. Adams returned to
         Respondent's firm and met with Mr. Lewis with
         the intention of hiring him to represent her
         in divorce, child custody and support
         matters. Ms. Adams provided Mr. Lewis with
         confidential information related to her
         marriage to Mr. Adams and the events leading
         to their separation, including Mr. Adams'
         alleged anger management issues and adultery.
         Ms. Adams shared with Mr. Lewis information
         not known to Mr. Adams, specifically, that
         Ms. Adams had proof of Mr. Adams' alleged
         adultery.



                                   11
                            . . . .

         6. On April 14, 2010, Respondent told Mr. Lewis
            that he was representing Mr. Adams and Mr.
            Lewis told Respondent that he had met with
            Respondent the day prior.

(Emphasis added.)

     The District Committee's findings establish only that

Lewis and Ms. Adams met, that Ms. Adams disclosed confidential

information to Lewis during their meeting, and that Lewis

subsequently communicated to Northam that he met with Ms.

Adams.    While the Board could have concluded in its findings of

fact that Northam had actual knowledge of Lewis's

disqualification, or that such actual knowledge was inferred

from the circumstances, that finding was not made.    Because of

the different possible conclusions that could be derived from

the evidence, we decline to draw a conclusion or inference that

the Board did not.

     This analysis is wholly consistent with our holdings in

Pappas and Rice.    Although in both Pappas and Rice we

ultimately found the evidence insufficient to support the

Board's finding by clear and convincing evidence, these

holdings must be viewed in the context of the basis for the

results.

     In Pappas, we concluded that only one of the Board's

findings of fact could have been the basis for sustaining a



                                 12
violation of Rule 8.4(c).    271 Va. at 588, 628 S.E.2d at 539.

That finding considered conflicts in testimony between the

respondent attorney and other witnesses considered by the

Board.   We held that "this one finding is not sufficient to

support the Board's determination that Pappas" violated Rule

8.4(c) because he "engaged 'in conduct involving dishonesty,

fraud, deceit, or misrepresentation which reflects adversely on

[Pappas'] fitness to practice law' by clear and convincing

evidence."     Id. at 588, 628 S.E.2d at 538-39.

     The facts in Rice involved an alleged violation of Rule

8.1(c), which provides that an attorney "shall not fail to

respond to a lawful demand for information from [a]

disciplinary authority."    267 Va. at 300, 592 S.E.2d at 644.

We recognized that, "[w]hile Rule 8.1(c) may be violated by

failure to appear at a hearing before a disciplinary committee

or Board, in this case, the Disciplinary Board's findings of

fact do not support its conclusion that Rice violated the

rule."   Id.    We explained that a summons to appear at a hearing

may be considered a demand for information under Rule 8.1(c) if

the Board finds that the hearing was for the purpose of

gathering sworn testimony from the respondent, but because the

Board failed to include a finding that the "committee was

unable to gather information from Rice as a result of Rice's

failure to appear," its determination was "by clear and


                                  13
convincing evidence unsubstantiated."    Id. at 301, 592 S.E.2d

at 644-45.

     Neither Pappas nor Rice contains any discussion of the

record beyond the explication of the Board's insufficient

findings of fact.    Both cases involved findings of fact that

provided insufficient bases for the Board's conclusions that

the respective rules were violated by clear and convincing

evidence.    The Board is delegated with the responsibility to

resolve often complex and detailed disputed fact situations

that may or may not constitute violations of professional

responsibility.     See Va. Sup. Ct. R., Part 6, § IV, ¶13-19(E).

An attorney charged with a violation of professional

responsibility is entitled to findings of fact that contain a

clear statement of how the Board resolved disputed issues.

     In the present case, the issue in dispute was whether

Northam continued representing Mr. Adams when he "knew" that

Lewis, his partner, was disqualified.    Nothing in the Board's

findings of fact resolves this issue.    The Board was not

required to establish that Northam knew why Lewis was

disqualified, but the Board was required by the language of the

Rule to establish by clear and convincing evidence that

Northam's continued representation of Mr. Adams was with the

knowledge that Lewis was disqualified from said representation.

Had the Board made this determination, we would have reviewed


                                  14
the entire record for reasonable inferences in support of its

determination, and viewed conflicts in the evidence in the

light most favorable to the Bar as the prevailing party.    But

lacking any factual determination by the Board as to Northam's

knowledge of disqualification, we will not inspect the record

to determine facts required to establish a violation of the

rule.

        We therefore hold, based on the Board's findings of fact,

that under the specific circumstances of this case we cannot

affirm the Board's conclusion that Northam knew that Lewis was

disqualified from representing Mr. Adams.    Without this element

of knowledge, a material element of Rule 1.10(a), we will not

impute Lewis's disqualification to Northam and the order of the

Board will be reversed.

               C.   Waiver of Attorney-Client Privilege

        Northam also argues that the Board erred in upholding the

District Committee's decision that permitted Ms. Adams'

attorney to limit his testimony before the District Committee

by exercising attorney-client privilege.     We will not reach

this Assignment of Error because our disposition as to

Assignments of Error One and Two is dispositive.

                           III. Conclusion

        The Board's findings of fact do not support its conclusion

by clear and convincing evidence that Northam knowingly


                                  15
represented Mr. Adams when Lewis, his partner, was prohibited

from doing so under the Virginia Rules of Professional Conduct.

Therefore, Lewis's disqualification could not be imputed to

Northam under Rule 1.10(a).    We will reverse the order of the

Board and dismiss the charge of misconduct.

                                 Reversed, vacated, and dismissed.



JUSTICE POWELL, dissenting.

     The majority holds that there is not enough evidence in

the record for us to conclude that Northam knew that Lewis was

disqualified from representing Mr. Adams.    I respectfully

disagree with the majority’s conclusion that the factual

findings of the Board were insufficient.    Because the majority

holds that the evidence is insufficient, it does not reach the

issue of whether the trial court improperly excluded portions

of Dix’s testimony.    I would further hold that any error in

excluding the testimony of Ms. Adams’ counsel, Thomas B. Dix,

Jr., was harmless.    Therefore, I would affirm the decision of

the Virginia State Bar Disciplinary Committee.

                      A. Violation of Rule 1.10

     The review of the entirety of the record shows that Ms.

Adams met with Lewis to retain him to represent her in a

divorce proceeding.    While meeting with Lewis, she told him

about evidence that she had that could be detrimental to Mr.


                                 16
Adams.   After she told Lewis that evidence, he asked who was

representing Mr. Adams.   Ms. Adams responded “I believe it was

a Northam something. . . .   I don’t know offhand.”   Lewis asked

her “[i]s it a Tommy Northam?” and Ms. Adams stated “that

sounds about right.”   At that point, Lewis informed her that he

could not talk with her any longer until he “check[ed] notes

and [saw] if [Mr. Adams] had spoken with Mr. Northam.”    Lewis

immediately exited his meeting with Ms. Adams and asked

Northam’s secretary whether Northam had spoken with Mr. Adams.

When the secretary indicated that Northam had, Lewis knew that

he could not represent Ms. Adams.     The next day, Lewis told

Northam that he had interviewed Ms. Adams and Northam indicated

that he was representing Mr. Adams.    Lewis told Northam “I

think we have or I have or I think we have a problem and I’m

getting out.”   Lewis did not reveal anything that Ms. Adams

told him to Northam or anyone.   Northam told the Bar

investigator that he did not withdraw because he did not

believe that there was a conflict as he did not know any

details about Lewis’s meeting with Ms. Adams and because he

felt that he had a duty to his client and the court to not

withdraw.

     The Virginia Rules of Professional Conduct prohibit an

attorney from representing a client if that representation

involves a concurrent conflict of interest.    Rule 1.7(a).    The


                                 17
Rule further states that a concurrent conflict of interest

exists where “the representation of one client will be directly

adverse to another client” or “there is significant risk that

the representation of one or more clients will be materially

limited by the lawyer's responsibilities to another client, a

former client or a third person or by a personal interest of

the lawyer.”     Rule 1.7(b)   This conflict may be waived by the

written consent of all involved clients, if certain conditions

are met.   Id.    “While lawyers are associated in a firm, none of

them shall knowingly represent a client when any one of them

practicing alone would be prohibited from doing so by” Rule

1.7, among others.     Rule 1.10(a).

     Here, it is clear that no attorney-client relationship had

formed between Ms. Adams and Lewis, but I believe that the

expectation of privacy did because Lewis did not provide a

disclaimer about confidentiality and Ms. Adams shared

information that she believed would be detrimental to her in

the divorce proceeding were Mr. Adams to know that she

possessed such information.

     The majority concludes that because the Disciplinary Board

did not make a specific factual finding as to whether Lewis

communicated to Northam that he had a conflict or whether he

only stated that he met with Ms. Adams, the evidence is

insufficient to conclude that Northam knew that a conflict


                                   18
prevented Lewis from representing Mr. Adams.   This narrow view,

however, results in a reinterpretation of the law.   Under this

perspective, the majority is either saying 1) that this Court

relies only on the specific factual findings made by the

District Committee and no longer reviews the entire record for

reasonable inferences, or 2) this Court continues to review the

entire record but resolves conflicts in the evidence in favor

of the losing party rather than the party that prevailed below.

We have previously held that

     we conduct an independent examination of the
     record, considering the evidence and all
     reasonable inferences therefrom in the light
     most favorable to the prevailing party below,
     and we give the factual findings . . .
     substantial weight, viewing them as prima facie
     correct.

Barrett v. Virginia State Bar, 272 Va. 260, 268-69, 634 S.E.2d
341, 345-46 (2006)(emphasis added).    Our review of the record

is not only to determine whether the inferences support each

specific factual finding made by the Board, but is conducted to

determine whether the evidence in the record and all the

reasonable inferences drawn from that evidence support the

result.   Thus, either interpretation of the majority’s position

is a radical departure from the law.

     In support of their position, the majority relies upon,

Pappas v. Virginia State Bar, 271 Va. 580, 628 S.E.2d 534

(2006), and Rice v. Virginia State Bar, 267 Va. 299, 592 S.E.2d
19
643 (2004), two cases in which the record simply did not

contain the evidence to support the findings or reasonable

inferences therefrom.   See Pappas , 271 Va. at 588-89, 628

S.E.2d at 539 ("the evidence was insufficient to find by clear

and convincing evidence that [the attorney] violated [the]

Rule"); Rice, 267 Va. at 301, 592 S.E.2d at 644-45 ("the

Disciplinary   Board's determination that the Bar proved a

violation of Rule 8.1(c) by clear and convincing evidence is

unsubstantiated").   By contrast, upon reviewing the entire

record in the present case, I believe that there is sufficient

evidence from which the District Committee and Disciplinary

Board could have concluded that Northam knew that a conflict

prevented Lewis from representing either Laura or Thomas Adams.

Therefore, the facts of this case are clearly distinguishable.

Here, the testimony of Lewis, Northam, and Ms. Adams is

sufficient to establish that she told Lewis confidential

information about what she knew about Mr. Adams’ alleged

affair, Lewis told Northam that he (Lewis) had met with Ms.

Adams and believed that either he (Lewis) or both of them had a

problem.   Thus, based on what he learned, Lewis would have a

concurrent conflict and could not represent Mr. Adams.        Because

Lewis and Northam were members of the same firm at that time,

this conflict was imputed to Northam even though Northam was

already representing Mr. Adams.        See Rule 1.10.   In light of


                                  20
the clear inferences to be drawn from the record, the fact that

the Bar did not make this specific factual finding is too thin

a reed upon which to decide this case.   Therefore, I would

affirm the Bar’s admonition without terms.

       B. Admissibility of Testimony from Wife’s Attorney

     Because I believe that the evidence was sufficient and

would affirm the Bar as to Northam’s first four assignments of

error, I would also reach his fifth assignment of error:    “The

Disciplinary Board improperly upheld the District Committee’s

error as a matter of law in limiting appellant’s right to

examine [Ms. Adams’] attorney after [Ms. Adams] had already

testified as to her version of communications with her

attorney.”

     During direct examination, Northam asked Dix, who

represented Ms. Adams in the divorce proceedings and in

proceedings related to Northam’s representation of Mr. Adams,

whether he had any discussions with Ms. Adams leading up to the

mediation about Northam representing Mr. Adams.   Dix declined

to answer on the grounds that the information was subject to

attorney-client privilege.   Northam argued that Dix cannot now

assert the privilege because Ms. Adams testified about her

complaint against Northam and made representations about what

Dix did or did not tell her, thus putting those matters in

issue, and that it was up to Ms. Adams to assert the privilege.


                                21
Northam argued that Ms. Adams “opened the door” because her

testimony materially relied on conversations between herself

and Dix.   He maintained that this was the classic “sword and

shield” situation, contending that permitting Dix to rely on

the privilege as a basis to refuse to testify was "using the

privilege as a shield" and was "not fair" given Ms. Adams'

prior use of the privilege as a "sword" in her effort to

establish a violation of the Rules.    When Ms. Adams was asked

if she would waive the privilege to allow Dix to testify, she

stated that if he did not want to answer it, she was not going

to waive the privilege.   The committee ruled that Dix did not

have to answer.   Dix then testified that before the mediation,

he did not tell any third parties that Ms. Adams did not want

Northam to represent Mr. Adams.

     “Under the doctrine of harmless error, we will affirm the

circuit court’s judgment when we can conclude that the error at

issue could not have affected the court’s result.”    Forbes v.

Rapp, 269 Va. 374, 382, 611 S.E.2d 592, 597 (2005).   While the

District Committee ruled that Dix did not have to testify, he

testified with regard to every point covered with Ms. Adams on

cross-examination.    Therefore, all of the evidence that related

to statements made by Ms. Adams was covered in cross-

examination of Dix.   Thus, the Committee’s ruling did not

affect the result.


                                  22
     Northam also sought to elicit testimony about Ms. Adams’

purpose for speaking with Lewis.     Ms. Adams, however, did not

testify as to why she sought to retain Lewis as her attorney.

Therefore, she did not waive the attorney-client privilege as

to this topic and I would hold that the Bar did not err in not

allowing Dix to testify on this subject.

     Thus, I believe there is sufficient evidence in the record

to show that Northam violated Rule 1.10.    I would further hold

that the Bar did not err in not allowing Dix to testify about

why Ms. Adams sought to retain Lewis, and to the extent the Bar

erred in not admitting testimony from Dix, that error was

harmless.   Therefore, I would affirm Northam’s admonition

without terms for violating Rule 1.10.




                                23